Title: To George Washington from Richard Humpton, 21 August 1782
From: Humpton, Richard
To: Washington, George


                  
                     Sir
                     Philadelphia  21st Augst 1782
                  
                  I have the honor to inclose the proceedings of two genl Court Martials held in this City, Will Robinson is the Soldier that your Excellency pardoned when last in Town—he has been guilty of repeat’d Desertions & reinlisting which render him a suitable object for an Example; the Serjt who is a native of France he promises to behave well in future which induces me to sollicit your Excellency to spare his Life in hopes that his future Services will atone for his past Conduct.  The reason of the Court Martial which Major Moore was president not being sent sooner was owing to the Secretary at War being gone to Carlisle, and the time he return’d, Robinson who had Desert’d, was brought a prisoner from the Jerseys, therefore I wait’d the event of his tryal in order to send them both together—the bearer is a trusty Serjt who will wait your Excellencys orders to return; The inclosed is a return of the Troops doing duty here under my Command Genl St Clair inform’d me that your Excellency wish’d the Recruits of the Pensil. Line might be order’d to Carlisle, at that time he was unacquainted that they relived the Militia on Duty here, & request’d it might be mention’d to your Excellency, ours & the Delawar Recruits make very little more than the necessary & Usual reliefs—the Horse Artillery & other Recruiting Parties are included in the return.  I am Sir with the highest Esteem your Excellency’s most Obedt humbe servt
                  
                     Richd Humpton
                     Colo. 6th Pen. Regt
                     
                  
               